IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JANE DOES 1-5, AND INTERVENOR,           :   No. 71 MAP 2015
                                         :
                 Appellants              :   Appeal from the Order of the
                                         :   Commonwealth Court at No. 65 MD
                                         :   2015 dated July 21, 2015.
                                         :
                                         :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF EDUCATION, AND             :
PROFESSIONAL STANDARDS AND               :
PRACTICES COMMISSION,                    :
                                         :
                 Appellees               :


                                    ORDER


PER CURIAM                                              DECIDED: April 25, 2016
     AND NOW, this 25th day of April, 2016, the order of the Commonwealth Court is

AFFIRMED.